                                                     United States District Court
                                                     Central District of California
                                                                                                                                       JS-3

 UNITED STATES OF AMERICA vs.                                            Docket No.            ED CR 18-272-PSG


              FIDEL ANGEL MENDOZA-GAMEZ                                  Social Security No. 5      3     0     9
 Defendant
       Mendoza Gamez, Fidel Angel; Mendoza, Fidel A;
       Mendoza, Angel Gamez; Joel, Miguel; Mendoza,                     (Last 4 digits)
 akas: Fidel




                                                                                                                MONTH    DAY    YEAR

            In the presence ofthe attorney for the government, the defendant appeared in person on this date.       07    15      19


 COUNSEL                                                           DFPD Howard Shneider
                                                                        (Name of Counsel)

     PLEA        ❑X GUILTY,and the court being satisfied that there is a factual basis for the plea. ~      NOLO    ~  NOT
                                                                                                         CONTENDERE   GUILTY

  FINDING           There being afinding/verdict of GUILTY,defendant has been convicted as charged of the offenses) of:

                    Illegal Alien Found in the United States Following Deportation, in violation of Title 8 U.S.C. § 1326(a), as charged in
                    the Single-Count Information.

JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AIYD PROB/ contrary was shown,or appeared to the Court,the Court adjudged the defendant guilty as charged.and convicted and ordered that:
  COMM     Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby placed on
  ORDER    PROBATION      for a term of 2 years.


It is ordered that the defendant shall pay to the United States a special assessment of$100, which is due
immediately.

Pursuant to Section SE1.2(e)ofthe Guidelines, all fines are waived, as it is found that the defendant has
established that he is unable to pay and is not likely to become able to pay any fine.

1.      The defendant shall comply with the rules and regulations of the U. S. Probation Office and
        General Order 18-10, including, but not limited to the condition that the defendant shall not
        commit another federal, state or local crime;
2.      The defendant shall refrain from any unlawful use ofa controlled substance. The defendant shall
        submit to one drug test within 15 days ofrelease from imprisonment and at least two periodic drug
        tests thereafter, not to exceed eight tests per month, as directed by the Probation Officer;
3.      The defendant shall comply with the immigration rules and regulations ofthe United States, and
        when deported from this county, either voluntarily or involuntarily, not reenter the United States
        illegally. The defendant is not required to report to the Probation Office while residing outside of
        the United States; however, within 72 hours of release from any custody or any reentry to the
        United States during the period of Court-ordered supervision, the defendant shall report for
        instructions to the U.S. Probation Office and Pretrial Services Office;

                                                JUDGMENT &PROBATION/COMMITMENT ORDER                                                    Page 1
CR-104(wpd 10/18)
USA vs.     FIDEL ANGEL MENDOZA-GAMEZ                                        Docket No.:        ED CR 18-272-PSG


4.      The defendant shall not obtain or possess any driver's license, Social Security number, birth
        certificate, passport or any other form ofidentification in any name,other than the defendant's true
        legal name,without the prior written approval ofthe Probation Officer; further,the defendant shall
        not use, for any purpose or in any manner, any name other than his true legal name; and
5.      Defendant shall cooperate in the collection of a DNA sample from the defendant.

Bond is exonerated.

The defendant is advised ofthe right to appeal.
                                                                                                                                      and
 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation
                              this judgment be imposed.  The Court may   change the conditions  of supervision, reduce or extend the period of
 Supervised Release within
                                                                                                                                    and revoke
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant
 supervision for a violation occurring during the supervision period.




                      ~~    ~S
           Date                                                    U. S. District Judge/Magistrate Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.

                                                                   Clerk, U.S. District Court




                 [ ~       1 `                               BY
           Filed D to                                              Deputy Clerk




                                               JUDGMENT &PROBATION/COMMITMENT ORDER                                                         Page 2
CR-l04(wpd 10/18)
USA vs.     FIDEL ANGEL MENDOZA-GAMEZ                                                Docket No.:     ED CR 18-272-PSG


                                                                                                                  below).
The defendant must comply with the standard conditions that have been adopted by this court (set forth

                                STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                 While the defendant is on probation or supervised release pursuant to this judgment:

 1.   The defendant must not commit another federal, state, or local          9.     The defendant must not knowingly associate with any persons engaged
      crime;                                                                         in criminal activity and must not knowingly associate with any person
2.    he defendant must report to the probation office in the federal                convicted ofa felony unless granted permission to do so by the probation
      judicial district of residence within 72 hours of imposition of a              officer. This condition will not apply to intimate family members,unless
      sentence of probation or release from imprisonment, unless                     the court has completed an individualized review and has determined
      otherwise directed by the probation officer;                                   that the restriction is necessary for protection of the community or
 3.   The defendant must report to the probation office as instructed by             rehabilitation;
      the court or probation officer;                                         10.    The defendant must refrain from excessive use of alcohol and must not
 4.   The defendant must not knowingly leave the judicial district                   purchase, possess, use, distribute, or administer any narcotic or other
      without first receiving the permission of the court or probation               controlled substance, or any paraphernalia related to such substances,
      officer;                                                                       except as prescribed by a physician;
 5.   The defendant must answer truthfully the inquiries ofthe probation      1 1.   The defendant must notify the probation officer within 72 hours of being
      officer, unless legitimately asserting his or her Fifth Amendment              arrested or questioned by a law enforcement officer;
      right against self-incrimination as to new criminal conduct;            l2.    For felony cases,the defendant must not possess a firearm, ammunition,
 6.   The defendant must reside at a location approved by the probation              destructive device, or any other dangerous weapon;
      officer and must notify the probation officer at least 10 days before   1 3.   The defendant must not act or enter into any agreement with a law
      any anticipated change or within 72 hours of an unanticipated                  enforcement agency to act as an informant or source without the
      change in residence or persons living in defendant's residence;                 permission of the court;
 7.    The defendant must permit the probation officer to contact him or      l4.     As directed by the probation officer, the defendant must notify specific
       her at any time at home or elsewhere and must permit confiscation              persons and organizations of specific risks posed by the defendant to
      ofany contraband prohibited by law or the terms ofsupervision and              those persons and organizations and must permit the probation officer to
       observed in plain view by the probation officer;                               confirm the defendant's compliance with such requirement and to make
 8.    The defendant must work at a lawful occupation unless excused by              such notifications;
       the probation officer for schooling, training, or other acceptable     1 5.    The defendant must follow the instructions of the probation officer to
       reasons and must notify the probation officer at least ten days                implement the orders of the court, afford adequate deterrence from
       before any change in employment or within 72 hours of an                       criminal conduct, protect the public from further crimes ofthe defendant;
       unanticipated change;                                                          and provide the defendant with needed educational or vocational
                                                                                      training, medical care, or other correctional treatment in the most
                                                                                      effective manner.




                                                     JIiDGMENT &PROBATION/COMMITMENT ORDER                                                                Page 3
CR-104(wpd ]0/18)
 USA vs.    FIDEL ANGEL MENDOZA-GAMEZ                                            Docket No.:      ED CR 18-272-PSG



    ❑       The defendant must also comply with the following special conditions (set forth below).


                                                                                                             FINANCIAL SANCTIONS
           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF
                                                                                                                                     unless the fine or
           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or
                        full before the fifteenth (15th) day after the date of the judgment under  18 U.S.C.  § 3612(fl(1).   Payments  may be subject
 restitution is paid in
                                                                                       penalties pertaining to restitution, however, are not applicable
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and
 for offenses completed before April 24, 1996.
                                                                                                                                         pay the
          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must
 balance as directed by the United States   Attorney's  Office. 18 U.S.C. § 3613.
                                                                                                                               address or
         The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant's mailing
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(1)(F).

         The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant's economic circumstances that might affect the defendant's ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may,on its own motion or that ofa party or the victim, adjust
 the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. §
 3563(a)(7).

           Payments will be applied in the following order:

                    1. Special assessments under 18 U.S.C. § 3013;
                    2. Restitution, in this sequence (under 18 U.S.C. § 3664(1), all non-federal victims must be paid before the United
                      States is paid):
                              Non-federal victims (individual and corporate),
                              Providers of compensation to non-federal victims,
                              The United States as victim;
                    3. Fine;
                    4. Community restitution, under 18 U.S.C. § 3663(c); and
                    5. Other penalties and costs.

            CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Officer,the defendant must provide to the Probation Officer: (1)a signed release authorizing credit report
 inquiries;(2)federal and state income tax returns or a signed release authorizing their disclosure and(3) an accurate financial statement, with
 supporting documentation as to all assets, income and expenses ofthe defendant. In addition, the defendant must not apply for any loan or open
 any line of credit without prior approval ofthe Probation Officer.

          The defendant must maintain one personal checking account. AlI ofdefendant's income,"monetary gains," or other pecuniary proceeds
 must be deposited into this account, which must be used for payment ofall personal expenses. Records ofall other bank accounts,including any
 business accounts, must be disclosed to the Probation Officer upon request.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval ofthe Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                These conditions are in addition to any other conditions imposed by this judgment.




                                                  JUDGMENT &PROBATION/COMMITMENT ORDER                                                             Page 4
CR-104(wpd 10/18)
                                                                    RETURN

 l have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                    to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant's appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                    United States Marshal


                                                              By
            Date                                                    Deputy Marshal




                                                                  CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy ofthe original on file in my office, and in my
 legal custody.
                                                                    Clerk, U.S. District Court




            Filed Date                                              Deputy Clerk




                                                 FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may(1)revoke supervision,(2)extend the term of
supervision, and/or(3) modify the conditions of supervision.

          These conditions have been read to me. I fully understand the conditions and have been provided a copy ofthem.


          (Signed)
                     Defendant                                                     Date




                     U. S. Probation Officer/Designated Witness                    Date




                                                 JUDGMENT &PROBATION/COMMITMENT ORDER                                                          Page 5
CR-104(wpd 10/18)
